Citation Nr: 0201824	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-14 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of pension benefits, calculated in the amount of $17,801, was 
timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota, which denied the veteran's request for a 
waiver of recovery of an overpayment of VA pensions benefits 
on the basis that the veteran's request for such a waiver had 
not been timely filed.  This case currently is under the 
jurisdiction of the VA Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania. 

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.  During this hearing, 
the veteran submitted additional documentary evidence, which 
was accompanied by a waiver of initial consideration by the 
ROIC.  That evidence has also been associated with the claims 
folder.


FINDINGS OF FACT

1.  In a letter dated April 23, 1998, the veteran was advised 
that an overpayment of VA pension benefits had been created 
in the amount of $722.

2.  In a letter dated July 29, 1998, the veteran was advised 
that an additional overpayment of VA pension benefits had 
been created in the amount of $17,079.

3.  In May 2000, the veteran submitted a request for a waiver 
of his indebtedness in the amount of 17,801.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of his overpayment 
of VA pension benefits in the amount of $17,801 was not 
timely filed.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1995 rating decision, the VAROIC granted entitlement 
to non-service-connected pension benefits, effective in May 
1994.  The veteran was notified of this decision in a May 
1995 letter from the RO, which advised him that payments 
would commence on June 1, 1994.  In that letter, the ROIC 
advised the veteran that he must report any changes in his 
income, and that the failure to do so could create an 
overpayment that would have to be repaid.  The veteran was 
also advised that he should furnish copies of any award 
letters received from the Social Security Administration 
(SSA), or any other statements reflecting SSA benefits, 
amounts of initial payments, and any retroactive amounts 
received from that agency.

A Report of Contact (VA Form 119) completed by a Veterans 
Benefits Counselor at the VAROIC discloses that, in April 
1998, the veteran advised the ROIC that he had not received 
his most recent direct deposit payment of pension, in the 
amount of $722.  The veteran reported that, although he had 
been receiving his benefits via direct deposit, the missing 
payment had been sent to an address where he claimed he had 
never lived.  He requested that he be given a special payment 
of his pension benefits, based upon hardship.  Later that 
day, the ROIC issued a bank draft in the amount of $722 to 
the veteran.  In a letter issued to the veteran on the same 
day, the ROIC advised the veteran that this special payment 
action would create a debt on his account, which would be 
removed only if the Department of the Treasury determined 
that the original payment was still outstanding and could be 
cancelled.

Later in April 1998, the ROIC issued a letter to the veteran 
notifying him that he had a debt to VA in the amount of $722.  
In that letter, the veteran was advised of his rights, 
including the right to request a waiver of that debt.  He was 
specifically referred to the detailed explanation of his 
rights, on the reverse side of the letter.  Therein, among 
other things, the veteran was advised that he could request a 
waiver of the debt, but that he must do so within 180 days.

In a letter submitted to the ROIC in May 1998, the veteran 
acknowledged his debt to VA, and proposed that $50 be 
withheld from his pension benefits every month in order to 
repay his debt of $722.  The record reflects that the ROIC 
subsequently agreed to this repayment plan.

Also in May 1998, the veteran submitted a signed Eligibility 
Verification Report, in which he answered "Yes" to the 
question of whether he had received any wages during the 
previous twelve months.  However, he also noted "0" when 
asked to list the gross wages he had earned from all 
employment over the previous 12 months.  In a Report of 
Contact dated in June 1998, it was noted that the veteran had 
been contacted by telephone for clarification as to whether 
he had received any wages over the previous year.  The report 
reflects that the veteran stated he had last worked part-time 
from February 1996 to November 1996, earning $90 a week.

In a letter dated in June 1998, the ROIC advised the veteran 
that his benefits were being reduced from January 1996, 
because he had recently indicated having earned income in 
1996 which he had not properly reported.  The ROIC also 
advised the veteran that evidence had recently been obtained 
showing that he was receiving benefits from SSA in the amount 
of $469 per month.  It was noted that, if the report of SSA 
income was true, this would result in a reduction of his 
monthly VA pension payments from $722 to $253.  The ROIC 
indicated that the date of the reduction in VA benefits would 
be dependent upon further evidence received from SSA.

In July 1998, the veteran submitted a copy of an SSA award 
letter showing that he had been awarded disability benefits 
from May 1993, and that he had been given a lump sum payment 
of $9,295.25 in October 1995.

In a letter dated July 27, 1998, the ROIC advised the veteran 
that his VA benefits were being reduced, effective from 
January 1996, because he had been receiving SSA benefits 
since that time.  The ROIC also noted that the veteran had 
reported working from February 1996 to November 1996.  The 
ROIC indicated that his VA benefits had been reduced to $0 
from November 1, 1995, due to the lump-sum payment from SSA; 
to $257 from December 1, 1996, to November 30, 1997, due to 
ongoing SSA benefits; and to $261 from December 1, 1997, due 
to ongoing SSA benefits.  The veteran was advised that this 
action would result in an overpayment of VA benefits, and 
that he would be notified shortly of the exact amount of the 
overpayment.

In a letter dated July 29, 1998, the ROIC notified the 
veteran that he had a debt to VA in the amount of $17,079.  
In that letter, the veteran was advised of his rights, 
including the right to request a waiver of that debt.

In a statement submitted in August 1998, the veteran 
indicated that he had not worked from February 1996 to 
November 1996, as had previously been reported on the Report 
of Contact in June 1998.  He stated that, when he spoke to 
the ROIC representative in June 1998, he was on strong 
medication and did not give correct information.  He 
indicated that he had last worked in December 1989, after 
which he received unemployment benefits, then went on welfare 
until he began receiving Social Security benefits.  

In response, the ROIC, in an October 1998 letter, explained 
to the veteran the basis on which it had reached the 
indebtedness figure of $17,079.  This letter included an 
audit report showing the amounts he had been paid by VA since 
November 1995, and the amounts actually calculated to be due 
him.  The letter also noted the double payment of benefits 
dating back to his obtaining a duplicate check for April 
1998, in the amount of $722, after which the original check 
had been returned, reissued, and credited to his account 
later in that month.

No additional correspondence was received from the veteran 
pertaining to the matter of his overpayment of VA benefits 
until September 1999, at which time he requested that the $50 
being withheld from his monthly pension benefits to repay his 
debt be reduced to $25 a month because of hardship.  In a 
letter dated later in September 1999, the Debt Management 
Center denied the veteran's request, stating that, in view of 
the size of the debt, $50 would continue to be withheld.

In May 2000, the veteran filed a Financial Status Report (VA 
Form 4-5655) on which he requested a waiver of recovery of 
his overpayment.  He stated that he had advised VA when he 
began to receive monthly Social Security benefits, but did 
not know that the retroactive lump sum SSA check was 
reportable.  He averred he had acted in good faith, and was 
now suffering financial hardship.

The request for waiver was denied by the Debt Management 
Center (DMC) in a decision issued later that month, on the 
basis that the veteran's request for such a waiver had not 
been filed within 180 days of the date of notification of the 
indebtedness, as required by law.  The Decision on Waiver of 
Indebtedness noted that, according to the DMC's database 
record of letters dispatched, the veteran had been notified 
of his indebtedness, and of his waiver rights, by letters 
sent to him on April 23, 1998, and July 29, 1998, and had not 
filed his request for waiver until May 2000.  

The veteran subsequently perfected a timely appeal regarding 
the denial of his request for a waiver.  His May 2000 
Financial Status Report, to which reference has been made 
above, shows that he had a total monthly net income of 
$705.40 (from 486.40 in SSA benefits and $219 in VA pension 
benefits) and total monthly expenses of $875.

In June 2000, the veteran replied to the Debt Management 
Center's May 2000 notice by writing a letter on the reverse 
side of that correspondence, and on an accompanying piece of 
paper.  Therein, he asserted that he was unable to work and 
was being treated for PTSD and hepatitis.  He said, "I'm 
receiving $485.00 from SSD and have a brace around my spine 
and a bullet in my back."  He said he was in debt, with "car 
and payments."  He listed expenses totalling $1,442, of which 
it appears $500 was for "car payment and insurance."

The above letter was accepted as the veteran's notice of 
disagreement with the May 2000 decision denying his request 
for waiver.  In June 2000, a memorandum was directed to the 
Committee on Waivers and Compromises (COWC) from the Chief, 
Operations, at the DMC, certifying that the demand letters 
sent to the veteran on April 23, 1998, and July 29, 1998, had 
been directed to the veteran's address of record and had not 
been returned as undeliverable.  The certification also noted 
that notice of waiver rights had been included with those 
letters.  The ROIC sent the veteran a statement of the case 
in July 2000, setting forth the sequence of events and the 
pertinent law as to the waiver matter.

In a Statement of Representative in Appeals Case, dated in 
November 2000, the veteran's accredited representative 
asserted that a neuropsychiatric disability had impaired the 
veteran's ability to correctly respond to VA's requests for 
information at appropriate times.

During his November 2001 hearing before the undersigned, the 
veteran testified that he was not aware that he had to report 
his receipt of SSA benefits to VA.  He stated that he never 
received any document from VA stating that he was required to 
do so.  The veteran reported that he had almost no money left 
over at the end of the month, and that he was currently 
taking care of his mother, who had recently undergone surgery 
for a brain tumor.  He stated that he had been receiving some 
financial assistance from his sister, but that she was now 
too sick from multiple sclerosis to be able to help him.

Analysis

Preliminary matter-VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
statute repealed the former requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
VCAA also enhanced VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Unlike many questions subject to appellate review, the issue 
of whether the veteran submitted a timely request for a 
waiver of recovery of overpayment of VA pension benefits, by 
its very nature, has an extremely narrow focus.  The RO, in 
the SOC issued in July 2000, has set forth the law and facts 
in a fashion that clearly and adequately explained the basis 
of its decision.  The veteran has neither submitted nor made 
reference to any additional records which could tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  As will be discussed in greater detail below, 
there is no legal basis for granting the a waiver of recovery 
of an overpayment of VA pension benefits, as the veteran's 
request for such a waiver was not submitted within the 
required time limit.  Thus, even if every effort were taken 
to assist the veteran, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
his claim for waiver.  Given the circumstances of this 
matter, the Board cannot find any basis under the VCAA to 
defer appellate review.  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  

Discussion

The veteran is seeking waiver of recovery of an overpayment 
of pension benefits, calculated in the amount of $17,801.  As 
discussed in detail above, his claim was denied by the Debt 
Management Center on the basis that he failed to file a 
timely request for a waiver.

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a), (c) (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965(b) (2001).

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by VA to the debtor.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.

In this case, the veteran's calculated debt of $17,801 is 
actually the sum of two separate overpayments, in the amounts 
of $722 and $17,079.  The record reflects that the ROIC 
informed the veteran of the overpayment of $722 in an April 
1998 letter, and of the overpayment of $17,079 in a July 1998 
letter.  He was specifically informed, in both of these 
letters, that his right to request a waiver would expire 
after 180 days.  However, he did not file a request for a 
waiver of recovery of these overpayments until May 2000, 
which was clearly more than 180 days after notification of 
those overpayments.  Under these circumstances, the Board 
finds the veteran's request for waiver of recovery of the 
overpayments at issue was not timely received.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b). 

The Board notes, in passing, that the July 29, 1998, letter 
advising him of the specific amount of his second overpayment 
and of his rights in that regard appears to be absent from 
the claims folder.  Nevertheless, there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted only by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Thus, there is a rebuttable presumption that VA properly 
discharged its official duties by properly handling the 
notice as to the veteran's overpayment.

In this case, the ROIC noted in the Statement of the Case 
that a letter was issued to the veteran on July 29, 1998, 
advising him of the exact amount of his overpayment and of 
his right to request a waiver.  The veteran has never 
contended that he failed to receive that letter, and there is 
no evidence of record indicating that such was the case.  In 
fact, the veteran's August 1998 statement and his testimony 
during his November 2001 hearing suggest that he did receive 
the July 29th letter.  Therefore, the Board finds that the 
presumption of regularity clearly applies in this instance, 
and that it must be presumed that he did receive the July 
29th letter notifying him of his overpayment in the amount of 
$17,079.  

The Board has considered the veteran's contention that he 
only recently became aware of his right to a waiver.  
However, as noted above, ROIC noted in the Statement of the 
Case that the July 29, 1998, letter specifically advised the 
veteran of his right to request a waiver.  Although this 
letter is not associated with the claims folder, for the 
reasons and bases discussed above, the presumption of 
regularity applies, and it is presumed that he received this 
letter notifying him of his right to a waiver.  Moreover, 
although the July 29th letter is not in the claims folder, 
the April 1998 letter advising him of the first overpayment 
in the amount of $722 is of record.  Review of the April 1998 
overpayment notice reveals plain language explaining the 
veteran's right to request a waiver, the fact that such a 
request must be made within 180 days of notification, and 
information as to how to contact VA with questions.  Thus, 
the Board concludes that the veteran was clearly provided 
with notice that he must submit a request for a waiver within 
180 days of receiving notification of an overpayment.

The Board has carefully reviewed the record on appeal in an 
effort to determine whether any communication from the 
veteran to VA could be considered to be a timely request for 
waiver.  In this regard, we note that the veteran submitted a 
statement to the ROIC in August 1998 asserting that he had 
not in fact worked during the period from February 1996 to 
November 1996, as noted in a Report of Contact and reported 
by the ROIC in a previous letter.  Because the Court has 
repeatedly held that communications from veterans must be 
liberally interpreted by VA, the Board has considered whether 
this statement could reasonably be interpreted as a request 
for a waiver of his second overpayment in the amount of 
$17,079.  See, e.g., EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented); Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) (VA is obligated to consider all issues 
reasonably inferred from the evidence of record).  

However, while the veteran does appear to be disputing the 
ROIC's finding that he worked part-time from February 1996 to 
November 1996, we note that the ROIC issued a letter to the 
veteran later that month further explaining the basis of his 
overpayment.  According to the ROIC letters dated July 27, 
1998, and in October 1998, the wages reportedly received by 
the veteran as a result of his alleged employment in 1996 
were not ultimately factored into the calculations that led 
to the creation of the overpayment in the amount of $17,079.  
While the ROIC did find that the veteran's pension benefits 
should be reduced to $0 from November 1995 to November 1996, 
the ROIC based that finding on the veteran's receipt of a 
lump sum payment of $9,295.25 from SSA.  Following the 
issuance of the October 1998 letter by the ROIC, no 
additional correspondence was received from the veteran until 
September 1999, at which time he only indicated that he 
wished to decrease the amount that was being withheld from 
his pension benefits to recoup the debt.  

In light of the foregoing, the Board finds that the veteran's 
August 1998 statement did not constitute a request for a 
waiver.  Instead, the veteran was merely challenging the 
ROIC's finding that he had been employed part-time during 
1996, even though, as discussed above, that finding did not 
impact on the ROIC's calculations that led to an overpayment 
of $17,079.  In the August 1998 statement, the veteran 
expressed no disagreement with the RO's finding as to the 
amount of benefits he had received from SSA, and no desire to 
request a waiver of the overpayment in the amount of $17,079 
resulting from the impact of those benefits on his pension 
entitlement.  Thus, the Board concludes that the August 1998 
statement does not constitute a timely request for a waiver.

The Board appreciates the veteran's effort and his sincerity 
in testifying at the Travel Board hearing before the 
undersigned.  However, in view of the foregoing, the Board 
finds no reasonable basis upon which to conclude that the 
veteran's May 2000 request for waiver of recovery of the 
overpayments at issue was timely received.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).  Accordingly, the Board must 
deny the appeal.

Additional Matter

In Gordon v. Gober, 14 Vet. App. 193 (2000), the Court 
addressed the matter of the relationship between the 
provisions of 38 C.F.R. § 1.962, which forbids collection of 
an overpayment in a case where collection would be against 
equity and good conscience, and 38 C.F.R. § 1.963, which 
provides that a request for waiver of an indebtedness shall 
only be considered if made within 180 days following the date 
of a notice of indebtedness.  The Court observed that, unlike 
38 C.F.R. § 1.963, 38 C.F.R. § 1.962 does not contain any 
application-deadline provision.  For this reason, the Court 
noted that it appeared that these regulatory provisions may 
conflict with each other.  The Court remanded that case so 
that the Board could comment on that discrepancy.  To date, 
the issue raised by the Court remains pending, but 
unresolved.  There is no intimation on the part of the Court 
as to the ultimate outcome of the case, and this question has 
not since been resolved by the Court in any other case.

To the extent that the Board must comment on this matter, it 
is our opinion that there is no conflict of law between 38 
C.F.R. § 1.962 and 38 C.F.R. § 1.963.  A logical 
interpretation of the plain meaning of these regulatory 
provisions provides that, as simply stated under 38 C.F.R. § 
1.963, waiver of an indebtedness shall be considered only if 
made within 180 days following the date of a notice of 
indebtedness.  The provisions of 38 C.F.R. § 1.962, which 
forbid collection of an overpayment in a case where 
collection would be against equity and good conscience, then 
apply to those claims, and only to those claims, which are 
timely filed under 38 C.F.R. § 1.963.  In essence, the 
regulations do not conflict, but properly co-exist.  

Furthermore, the Board believes that the same outcome would 
be reached in this case even if the above decision were based 
solely upon the provisions of the applicable statute (38 
U.S.C.A. § 5302(a)), which would be controlling on this 
matter.  It is clear from a reading of the statute that a 
request for waiver of recovery of VA indebtedness must be 
filed within 180 days of notification.  The Board finds no 
indication in the statutory language that the Secretary would 
have any discretion, outside of evidence that the payee did 
not receive notification within a reasonable period, to waive 
this time limit.


ORDER

A timely request not having been filed, the veteran's request 
for a waiver of recovery of an overpayment of pension 
benefits, calculated in the amount of $17,801, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

